Case 2:20-cv-16396-MCA-MAH Document 14 Filed 03/25/21 Page 1 of 4 PageID: 151




                                          March 25, 2021

BY ELECTRONIC FILING
Hon. Madeline Cox Arleo
Martin Luther King Bldg. & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

                            Re: Garreffi v. Hicks, et al.
                            Case No: 2:20-cv-16396-MCA-MAH

Dear Judge Arleo:

       On March 4, 2021 Your Honor signed a Consent Order permitting extension of the Rule
4M period for service along with various relief including holding the pending motion for
dismissal in abeyance pending the identification and service on new defendants, affording
discovery for this purpose and permitting the filing of an amended complaint [DE 11].

       The Order had provided dates for compliance in February 2021 which did not
occur. There had been a transfer of the file to a new DAG who is working on providing the
documents. Plaintiff cannot file an amended complaint by March 30, 2021.

          The parties have conferred and agree on a slightly altered schedule allowing for an
additional 30 days for service to be completed. A new Consent Order is enclosed for your
review and approval .

                                          Respectfully submitted,




                                          SHELLEY L. STANGLER, ESQ.
SLS/mf

cc: Chanell M. Branch DAG- via email: Chanell.Branch@law.njoag.gov
Case 2:20-cv-16396-MCA-MAH Document 14 Filed 03/25/21 Page 2 of 4 PageID: 152
Case 2:20-cv-16396-MCA-MAH Document 14 Filed 03/25/21 Page 3 of 4 PageID: 153
Case 2:20-cv-16396-MCA-MAH Document 14 Filed 03/25/21 Page 4 of 4 PageID: 154
